Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (11/27/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-7) were examined in a Non-Final on 5/27/2020. A Final office action in response to Applicants submission dated 8/27/2020 was mailed on 11/10/2020. Claims 1-6 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.

Response to Amendment and arguments
  Applicant has amended claims again to be similar to original claims dated 11/272018. The added limitation of protective layer and its properties are disclosed in prior art as discussed. This office action using previously used references and a new references and incorporates previously used references and their teaching in entirety.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 20160379806) in view of Hayashida et al (US 20100098892) and further in view of Asakura et al (US 20110006010).
Xu et al disclose a plasma processing apparatus (Fig 3) comprising: 
a processing chamber in which plasma is generated (300); 
a mounting table main body provided in the processing chamber (108); 
an electrostatic chuck provided on the mounting table main body (104) and a 
a bonding layer of polymer which is provided between the mounting table main body and the electrostatic chuck and needs to be protected from consumption by the plasma (105). Regarding claim 5 bonding layer of polymer would be an elastomer.

Hayashida et al disclose a fluorosilicone rubber composition including: (A) an organopolysiloxane containing trifluoropropyl groups and monovalent aliphatic unsaturated hydrocarbon groups, with a viscosity at 25.degree. C. of not less than 10,000 mPas, represented by a specific average composition formula, in an amount of 100 parts by mass, (B) a silica-based filler, in an amount of 2 to 100 parts by mass, (C) a hydrotalcite based inorganic anion exchanger, in an amount of 0.1 to 20 parts by mass, and (D) a curing agent, in an effective amount (Abstract). Also disclosed is a cured product obtained by curing the composition. The composition forms a molded item that exhibits minimal deterioration in physical properties even when exposed to heat at temperatures of 200.degree. C. or higher. The rubber composition product could be an O-Ring seal (Para 66).
Therefore it would have been obvious for one of ordinary skill in the art to provide protective layer of hydrotalcite based anion exchanger for its well- known property of adsorbing radicals or anions like F in order to reduce the density of such radicals and ions which were harmful to adhesive layer of Xu et al.
Xu et al in view of Hayashida et al do not disclose that a thickness of the protective layer is set to maintain a property of integrating F of the plasma by the hydrotalcite during a plasma processing. 

Regarding claim 3 the ratio of hydrotalcite based inorganic anion exchanger, is in an amount of 0.1 to 20 parts by mass.
Regarding claim 4 hydrotalcite is a mineral having ion adsorption property.
Regarding claim 6, polymer component like bonding layer could be PEEK, epoxy or silicone (para 24). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record earlier but not relied upon in this action includes Takahiro Hirotsu (JP 2009178682), Nobutoshi Kobayashi (US 5965640), Masa Aoto (JP 2014-53482) and Yamakawa et al (US 20130174933).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716